Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview and email correspondence with Attorney Joshua J. Conley on 11 June 2021. An agreement was made to the specification with the following amendments set forth herein.
Amendments to the Specification
The specification is objectionable for errors that pertain to formal matters. To obviate these objectionable matters, the following amendments have been made to the specification.
The descriptions of the figures do not adequately distinguish between perspective and orthographic projection drawings. Perspective drawings are a form of three-dimensional illustrations and provide an overall appearance of the object. However, perspective drawings include distortion to convey an illusion of depth and therefore do not disclose true representations of scale and proportion. Orthographic projection drawings can help overcome those challenges of scale and proportion absent in perspective drawings. For this reason, it is critical to clearly distinguish between the two drawing formats. For this 
Accordingly, the descriptions of the figures at Lines 12-18 have been amended to read as follows:
-- FIG. 1 is a top perspective view of a COVER PLATE embodying our new design;
FIG. 2 is a front elevation view thereof;
FIG. 3 is a rear elevation view thereof;
FIG. 4 is a right side elevation view thereof;
FIG. 5 is a left side elevation view thereof;
FIG. 6 is a top plan view thereof; and
FIG. 7 is a bottom plan view thereof. --
The feature statement that precedes the claim inaccurately explains the broken line showing as environment. The subject matter depicted in broken lines is clearly portions of the article and therefore cannot be interpreted as environment. Additionally, the phrase “unclaimed features” is inappropriate. Since the design is embodied in the article, and is not the article itself, it is improper to state that the broken lines represent unclaimed portions of the article because the article is never the claim. For these reasons, the paragraph in the specification that reads:
[A description of the appearance of the article is as follows: The broken lines showing portions of the design in all figures is included for the purpose of illustrating environment and unclaimed features and forms not part of the claimed design.]
has been amended to read as follows:
-- The broken lines in the drawings illustrate portions of the COVER PLATE that form no part of the claimed design. --
In a design patent application, only a single claim is permitted. Therefore, the numbering of the sole claim is misleading and may inappropriately suggests that other claims are included in the application, but for which has not been disclosed. Accordingly, the claim has been amended to read as follows:
-- We Claim:
The ornamental design for a COVER PLATE as shown and described. --
Conclusion
An Examiner’s amendment to the record has been stated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday-Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.

Primary Examiner, Art Unit 2914